Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9 and 11 of U.S. Patent No. 11069781 (hereinafter Pat-781) in view of Sasaki (US 20160365418). 

Regarding claim 1. The claim 1 of Pat-781 recites the claim 1 except a trench structure including at least one or more trench grooves. 
However, Sasaki discloses a trench structure including at least one or more trench grooves (Fig 4, [0087]: area 31/36 in the film 3/6). 


Regarding claim 3. The claim 1 of Pat-781 in view of Sasaki discloses the claim 1. Sasaki further discloses at least a part of the electrode 31 is arranged in the trench grooves.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1 of Pat-781 to have the Sasaki’s feature for the purpose of providing high drive power capability with trench gate structure.

Regarding claim 4. The claim 1 of Pat-781 in view of Sasaki discloses the claim 1. Sasaki further discloses at least the part of the electrode is arranged in the trench grooves via an insulating film 36.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1 of Pat-781 to have the Sasaki’s feature for the purpose of providing high drive power capability with trench gate structure.

Regarding claim 5. The claim 1 of Pat-781 in view of Sasaki discloses the claim 5. 



Regarding claim 7. The claim 9 of Pat-781 in view of Sasaki discloses the claim 7.

Regarding claim 8. The claim 1 of Pat-781 recites the claim 1 except a trench structure including at least one or more trench grooves, at least a part of the electrode that is arranged in the trench grooves via an insulating film. 
However, Fig 4 of Sasaki discloses a trench structure including at least one or more trench grooves (area 31/36 in the film 3/6), at least a part of the electrode 31 that is arranged in the trench grooves via an insulating film 36. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1 of Pat-781 to have the Sasaki’s feature for the purpose of providing high drive power capability.

 Regarding claim 9. The claim 11 of Pat-781 in view of Sasaki discloses the claim 9.

Regarding claim 10. The claim 1 in view of Sasaki discloses the claim 1. Sasaki further discloses the semiconductor device is a power device (Fig 4: which shows trench gate power FET).


Regarding claim 11. The claim 1 in view of Sasaki discloses the claim 1. Sasaki further discloses wherein the semiconductor device is a Schottky barrier diode (SBD), a Metal oxide semiconductor field effect transistor (MOSFET), a static induction transistor (SIT), a Junction field effect transistor (JFET), or an insulated gate bipolar transistor (IGBT) (Fig 4).

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11069781 (hereinafter Pat-781) in view of Sasaki (US 20160365418), and further in view of Siergiej (US 5945701).

Regarding claim 2. The claim 1 in view of Sasaki discloses the claim 2 except the trench structure includes two or more trench grooves.
However, Fig 1 of Siergiej discloses trench structure includes two or more trench grooves 21.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1 of Pat-781 and Sasaki to have the Siergiej’s feature for the purpose of providing enhanced high-breakdown voltage capability.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sasaki (US 20160365418).

Regarding claim 1. Fig 4 of Sasaki discloses A semiconductor device comprising:
a crystalline semiconductor film 2/3/6 that comprises a corundum structured oxide semiconductor as a major component [0077], the oxide semiconductor that comprises an oxide comprising gallium and/or indium [0077], and a thickness of the crystalline semiconductor film that is 1 μm or more [0038]; and
an electrode 32 that is arranged on the crystalline semiconductor film,
the crystalline semiconductor film having a trench structure including at least one or more trench grooves (area 31/36).

Regarding claim 3. Sasaki discloses The semiconductor device of claim 1, wherein at least a part of the electrode 31 is arranged in the trench grooves (Fig 4).



Regarding claim 5. Sasaki discloses The semiconductor device of claim 1, wherein the oxide semiconductor includes at least gallium [0077].

Regarding claim 7. Sasaki discloses The semiconductor device of claim 1, wherein the crystalline semiconductor film includes an n−type semiconductor layer 3 [0043] and an n+ type semiconductor layer 2 [0038].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 20160365418), and further in view of Siergiej (US 5945701).

Regarding claim 2. Sasaki discloses The claim 1 except the trench structure includes two or more trench grooves.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sasaki’s device to have the Siergiej’s feature for the purpose of providing enhanced high-breakdown voltage capability.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 20160365418), and further in view of Tomai (US 20160211386).

Regarding claim 6. Sasaki discloses The semiconductor device of claim 1 except wherein the crystalline semiconductor film includes gallium at an atomic ratio of 0.5 or more in the metal elements contained in the crystalline semiconductor film.
However, Tomai discloses gallium at an atomic ratio of 0.5 or more in the metal elements contained in the crystalline semiconductor film [0018].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sasaki’s device to have the Tomai’s feature for the purpose of providing enhanced drive power capability.    

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 20170213918).

Regarding claim 8. Fig 7 of Sasaki discloses A semiconductor device comprising:

an electrode 23/26 that is arranged on the crystalline semiconductor film,
the crystalline semiconductor film having a trench structure including at least one or more trench grooves (area 23/24),
at least a part 23 of the electrode that is arranged in the trench grooves via an insulating film 24.
But Sasaki does not disclose the semiconductor device is a diode.
However, the ordinary artisan would have recognized that simple substitute of Sasaki’s MOSFET to the claimed diode would have been obvious without departing from the spirit and scope of the invention because a diode is formed by pn junction between the source and drain.

Regarding claim 9. Sasaki discloses The semiconductor device of claim 1, wherein the semiconductor device is a vertical device [0060].

Regarding claim 10. Sasaki discloses The semiconductor device of claim 1, wherein the semiconductor device is a power device (Fig 7).

Regarding claim 11. Sasaki discloses The semiconductor device of claim 1, wherein the semiconductor device is a Schottky barrier diode (SBD), a Metal oxide 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Changhyun Yi/Primary Examiner, Art Unit 2826